DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie A. Van Leeuwen (Reg. No. 42,196) on 21 March 2022.
The application has been amended as follows: 
For claim 14, replace “6” with “13” on line 1.
Terminal Disclaimer
The terminal disclaimer filed on 21 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,233,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed hashing of a first user password using each of plurality of hash algorithms that are retrieved in correspondence with an identifier of the first user such that the plurality of result hashes are combined and compared against an expected hash value.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu, U.S. Publication No. 2021/0281417, discloses password verification that utilizes hash trees.
Bilger, U.S. Publication No. 2021/0157939, discloses secure password storage wherein passwords are combined with salts prior to hashing.
Spangemacher, U.S. Publication No. 2018/0351747, discloses identity verification wherein user identity elements are hashed using the same algorithm and combined.
Mead, U.S. Patent No. 9,736,147, discloses the utilization of hash trees.

Lott, U.S. Publication No. 2007/0157028, discloses the separate hashing of different types of data such that the resultant hash values are combined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437